Case 1:20-cv-00685-EK-LB Document 26 Filed 04/02/20 Page 1 of 2 PageID #: 143




108-20/JJW
FREEHILL HOGAN & MAHAR, LLP
Attorneys for
           for Bouchard Transportation Co., Inc.
Barge B. No. 280 in rem and B. No. 280 Corp.
80 Pine Street —  25th Floor
                – 25th
New York, New York 10005
Telephone: (212) 425-1900
Facsimile: (212) 425-1901
John J. Walsh, Esq.
Walsh @freehill.com


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
                                                                   x

CADDELL DRY DOCK AND REPAIR CO., INC.,                                   1:20-cv-000685-EK-LB

                                     Plaintiff,                        VERIFIED STATEMENT OF
                                                                         RIGHT OR INTEREST
                         -against-

BOUCHARD TRANSPORTATION CO., INC., in
personam, BARGE B. NO. 280, in rem, and B. NO. 280
personam,
CORP., in personam,
          personam,

                                   Defendants.

-----------------------------------------------------------------x
                                                                 x


           B. No. 280 Corp., pursuant to Rule C(6)(a)(i) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, states

that its interest in the Barge B. No. 280, an in rem Defendant in the captioned litigation, is that it

is the owner of the Barge B. No. 280.

           WHEREFORE, B. No. 280 Corp. submits this Statement of Right or Interest and

intends to defend the Barge B. No. 280, in rem, in these proceedings.

Dated: New York, New York
       April 2, 2020


523190.1
523190.1
Case 1:20-cv-00685-EK-LB Document 26 Filed 04/02/20 Page 2 of 2 PageID #: 144




                                       FREEHILL HOGAN & MAHAR, LLP
                                                 for Bouchard Transportation Co., Inc.,
                                       Attorneysfor
                                       Barge B. No. 280 in rem and B. No. 280 Corp.



                                By:    _________________________________
                                       John J. Walsh
                                       80 Pine Street — 25th Floor
                                                      – 25th
                                       New York, New York 10005
                                       Telephone: (212) 425-1900
                                       Facsimile: (212) 425-1901
                                       Walsh@freehill.com


                                         VERIFICATION

           I, John J. Walsh, an attorney admitted to the Court of the State of New York, hereby

affirm under penalty of perjury that I have been authorized by the President and CEO of B. No.

280 Corp. to file this Verified Statement of Right or Interest.




                                               _______________________
                                                   John J. Walsh



TO:        Simon Harter, Esq.
           Law Offices of Simon Harter, Esq.
           Attorneys for Plaintiff
                    34th Street, 91'
           225 West 34th         9th Floor
           New York, New York 10122




                                                 2
523190.1
523190.1
